Keefe, Judge:
This appeal for reappraisement refers to an importation of certain upholstery cloth, mattresses, cushions, and one covering.
At the trial it was stipulated and agreed between counsel as follows:
that the market value or price at the time of exportation of the linen goods, mattresses, cushions and covering, involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing *513the merchandise in condition packed ready for shipment to the United States is as follows:
69 meters of cloth at 15.50 RMl, 069. 50
1 mattress
4 cushions
1 covering
1 spring mattress 133. 50
1, 203. 00
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation.
In view of the agreed statement of facts before me I find tbe foreign values of tbe merchandise to be tbe invoiced values. Judgment will be rendered accordingly.